Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  semi-colon at the end of claim 2 should be change to a period “.”.  
Claim 3 is objected to because of the following informalities:  line 2-3 include double wording “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fire suppression system that acts autonomously as necessary”. It is not understood how language “as necessary” defines the scope of the claim. 

Claim 7 recites “the threat is a burning ember on a surface”. It is not clear how this claim language defines structure or function of the claimed system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best (US 20170238157).
Re claim 1, Best discloses a fire suppression system (fig. 6) that acts autonomously as necessary comprising: 
a receiver (56) for receiving an alert (par. 22: “wild fire”) from a public alert system (par. 41); and a controller (38) that sends signals activating the fire suppression system in response to receiving the alert (par. 22: “FIG. 6 illustrates sprinkler protection. 

Re claim 2, Best discloses the system of claim 1, further comprising: a delivery device (sprinklers) exterior to a structure (22) having the delivery device aimed at the structure or an area being defended (par. 22: “the water irrigation system 130 to soak exterior structures to further reduce the possibility of fire damage”).

Re claim 6, Best discloses the system of claim 2, further comprising an alarm module (smartphone 80; par. 19) for sounding an alarm if an alert is detected.


Re claim 10, Best discloses the system of claim 2, further comprising a supply of water (irrigation water; par. 22) and/or fire retardant.

Re claim 11, Best discloses the system of claim 10, further comprising plumbing (any piping running to the sprinkler, sprinkler valves 134; par. 22) connecting said water supply to said delivery device (sprinklers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Conboy (US 20190168035).
Re claim 3, Best discloses the system of claim 2, further comprising a central monitoring system (42, fig. 1) and a smart phone for viewing message and visual presentation, and snapshot, and as such, the smart phone 80 can be used for viewing the structure via pictures taken by the camera 26 (par. 16, 19, 39). 
Best does not explicitly disclose the central monitoring system (42, fig. 1) being located remotely from the structure; and a smart phone (80) for remote controlling the system and viewing the structure to be protected.
Conboy teaches a remote monitoring system that includes data center 8 corresponding to a central monitoring system (par. 80). Conboy further teaches that smart phone can be used for remote controlling the systems shown in fig. 22A (par. 153). Paragraph 123 further describes “Suitable graphical user interfaces (GUIs) will be supported on the mobile application 12 to enable the user to monitor and control the system 6 locally, or from a remote location, in real-time”. 


Re claim 4, Best, as modified, teaches the system of claim 3, but Best fails to teach an artificial intelligence image recombination platform; at least one infrared camera for detecting heat signatures wherein said controller activates the delivery device in response to receiving a SMS signal from the at least one infrared camera that determines whether an image contains a heat signature that indicates an impending fire.
Conboy further teaches the use of artificial intelligence to gather data about the fire event (par. 84). Conboy also teaches the infrared cameras can be used for detection heat source for early fire detection (par. 104), subjected to processing algorithm to automatically determine the presence of fire (par. 105), and as such, the wildfire defense system 6 can be operated automatically (par. 122). See fig. 10 for signaling and messaging between system components to address any fire outbreak using the system shown in fig. 13A and 13B described in paragraph 51. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the 
 
	Re claim 5, Best discloses the system of claim 2, that includes a monitoring station 42 but does not explicitly teach the monitoring station being remotely located from a structure for identifying a threat.
	Conboy discloses a defense system that utilize a remote monitoring center (claim 8: “remote center”; data center 8; par. 80: “remote data sensing and capturing systems for remotely monitoring land and wildfires wherever they may break out; a GPS system 100 for providing GPS-location services to each and every system component in the system network; and one or more data centers 8”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of Conboy to provide the monitoring station being remotely located from a structure for identifying a threat. Doing so would allow operator to safely assess the hazard detection and suppression operation and apply appropriate notification and rescue measures.



Re claim 8, Best, as modified, discloses the system of claim 7, further comprising an image capturer (camera; par. 16, Best) for optically (camera capturing video data is capable of detecting ember or distant fire) detecting one of said burning ember and a distant fire.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20170238157) in view of Conboy (US 20190168035), further in view of McNamara (US 20190054333).
Re claim 9, Best, as modified, discloses the system of claim 8, but does not teach a motor for rotating said delivery device and said image capturer in response to a signal from a heat sensor.
McNamara teaches a fire locating a suppression system that utilize a motor 247, 249 to move emitter 245 and infrared camera 1435 (par. 28, fig. 9) in response to heat sensors (par. 41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Best to incorporate the teachings of McNamara to utilize a motor for rotating said delivery device and said image capturer in response to a signal from a heat sensor. Doing so would maximize 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752